United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                                March 22, 2006
                               FOR THE FIFTH CIRCUIT                        Charles R. Fulbruge III
                                                                                    Clerk


                                      No. 05-10149
                                    Summary Calendar



       UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee,

                                          versus

       SEALED APPELLANT 1
                                                   Defendant-Appellant,



                    Appeal from the United States District Court for
                             the Northern District of Texas
                              (USDC No. 4:03-CV-1233)
           _________________________________________________________

Before REAVLEY, HIGGINBOTHAM and CLEMENT, Circuit Judges.

PER CURIAM:*

       We are in receipt of the district court’s March 20, 2006 order, wherein it notifies

this court that (1) Appellant wishes to waive any benefit she received from this court’s

March 3, 2006 ruling, and (2) that it has found by a preponderance of the evidence that


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.

                                             1
Appellant has recovered from her mental illness and defect to such an extent that her

conditional release under the regimen of care and treatment prescribed would no longer

create a substantial risk of bodily injury to another person, or serious damage to property

of another. Given this notification there is nothing for this court to resolve and this case

is closed.




                                              2